STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                       NO.   2021   KW   1586

VERSUS


TERREN      LALLANDE                                            MARCH   14,       2022




In   Re:          Terren      Lallande,     applying for supervisory writs,   20th
                  Judicial         District Court,  Parish of East Feliciana,  No.
                  21 - CR - 305.




BEFORE:           GUIDRY,     HOLDRIGE,    AND   CHUTZ,   JJ.


           WRIT    DENIED.


                                                  JMG

                                                   GH
                                                  WRC




COURT      OF   APPEAL,       FIRST    CIRCUIT




           6EWY CLERK OF COUR
                  FOR   THE    COURT